Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 12/22/21.  These drawings are acceptable to the examiner.
The amendments made to the specification as filed 12/22/21 have been entered.
Allowable Subject Matter
Claims 1-4, 5, 6-7, 9-11, 12-14, 15, 17-20 and 23 are allowed.
     Examiner’s Comments
Claims 1-4, 5, 6-7, 9-11, 12-14, 15, 17-20 and 23 have been renumbered as claims 1-4, 8, 9-10, 11-13, 5-7, 14, 15-18 and 19 respectively. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



								/ANDREW L SNIEZEK/                                                                                                Primary Examiner, Art Unit 2688                                                                                                        

/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        2/8/22